PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

CLYDE PONTEFRACT,                                  )
                                                   )     CASE NO. 4:19CV0528
                Plaintiff,                         )
                                                   )
                v.                                 )     JUDGE BENITA Y. PEARSON
                                                   )
UNITED STATES OF AMERICA, et al.,                  )
                                                   )     MEMORANDUM OF OPINION
                Defendants.                        )     AND ORDER



       Pro Se Plaintiff Clyde Pontefract is a federal prisoner at the Federal Correctional

Institution Elkton (“FCI Elkton”) in Lisbon, Ohio. He brings this action pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against the

United States of America, Warden Steven Merlak, and Nick Ferguson (collectively

“Defendants”). Complaint (ECF No. 1). Plaintiff claims that Defendants are deliberately

indifferent to his basic nutritional needs in violation of his rights under the Eighth Amendment of

the United States Constitution to be free from cruel and unusual punishment.

       For the reasons that follow, this case is dismissed.

                                           I. Background

       Plaintiff alleges that he is 59 years old, 5'11" in height, and weighs 160 pounds or less.

ECF No. 1 at ¶¶ 34-36. He claims that he is receiving insufficient portion sizes at meal time

which prevents him from acquiring enough calories “to maintain proper weight and health over

three years at below calorie intake of 2000.”1 ECF No. 1 at PageID #: 14. Plaintiff claims that


       1
           For Bivens claims arising in Ohio, the statute of limitations is two years. See
                                                                                        (continued...)
(4:19CV0528)

he must be cautious with respect to exercise to avoid burning excessive calories. ECF No. 1 at ¶

66. But, Plaintiff does not allege what he believes to be a “proper weight” or that he is

underweight.2 Nor does Plaintiff allege that his weight or reduced exercise has had a negative

impact on his health.

       Plaintiff claims that receiving insufficient portion sizes at meal time results from the “one

size fits all” portions served at FCI Elkton, Defendants not allowing a “Hot-Bar” at the

institution, a food serving tray that is too small, and food service workers stealing food to sell to

the inmate population. ECF No. 1 at ¶¶ 19, 25; PageID #: 15.

       Plaintiff extensively cites menu items, required portions, and the reduced portions he

claims to be receiving. He filed numerous internal complaints and grievances to which the

Warden responded that proper portion sizes were being served that meet the nutritional

requirements established by a registered dietician. Unsatisfied, Plaintiff suggested that the issue

       1
         (...continued)
Sinkfield v. United States Marshals Serv., No. 1:19CV00392, 2019 WL 4991644, at *2
n.8 (N.D. Ohio Oct. 7, 2019) (Pearson, J.) (citations omitted). To the extent that Plaintiff
is alleging a Bivens claim beyond the two-year statute of limitations for doing so, those
claims are time-barred and dismissed.
       2
          As an aside, according to the U.S. Department of Health and Human Services
(“HHS”), a body mass index (“BMI”) of less than 18.5 indicates that an individual is
underweight, and a BMI of 25 or more indicates that an individual is overweight. An
individual’s weight is considered normal in a BMI range of 18.5 - 24.9. See
https://www.nhlbi.nih.gov/health/educational/lose wt/BMI/bmicalc.htm. According to
the BMI calculator found at the HHS website, an individual with a height of 71" and
weight of 160 pounds has a BMI of 22.3. An individual of the same height and a weight
of 150 pounds has a BMI of 20.9. While this information is not dispositive of the Court’s
ruling herein, the Court notes that it may take judicial notice of undisputed information
on a government website and may consider such information when determining whether a
claim must be dismissed for failure to state a claim. See Roberts v. Morvac, No.
6:18-CV-196-GFVT, 2018 WL 6004666, at *2 n. 2 (E.D. Ky. Nov. 15, 2018) (citations
omitted).

                                                  2
(4:19CV0528)

be settled by weighing 10 separate items to determine “who is right and who is wrong” but that

was not permitted. ECF No. 1 at ¶¶ 57-62.

        Plaintiff asks the Court (among other actions) to: declare Defendants have violated his

rights under federal health and safety laws and the Constitution’s prohibition against cruel and

unusual punishment; require Defendants to install a “Hot-Bar”; require larger food trays to allow

for increased portion sizes; discontinue the “one size fits all” practice with respect to food

portion sizes; and, award him $200,000 in punitive damages. See ECF No. 1 at ¶¶ 67-73.

                                       II. Standard of Review

        Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. § 1915(e)(2)(B) to review all in forma pauperis

complaints, and to dismiss before service any such complaint that the Court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470

(6th Cir. 2010). While some latitude must be extended to pro se plaintiffs with respect to their

pleadings, the Court is not required to conjure unpleaded facts or construct claims against

defendants on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008) (citation omitted); Thomas v. Brennan, No. 1:18CV1312, 2018 WL 3135939, at *1 (N.D.

Ohio June 26, 2018) (Gaughan, C.J.) (citing Beaudett v. City of Hampton, 775 F.2d 1274, 1277

(4th Cir. 1985) and Erwin v. Edwards, 22 F. App’x. 579, 580 (6th Cir. 2001)).

        In order to withstand scrutiny under § 1915(e)(2)(B) and § 1915A, “‘a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

                                                   3
(4:19CV0528)

face.’” Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in Ashcroft v.

Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), governs

dismissals for failure to state a claim under § 1915(e)(2)(B) and § 1915A) (quoting Iqbal, 556

U.S. at 678, quoting Twombly, 550 U.S. at 570)). Thus, a complaint fails to state a claim on

which relief may be granted when it lacks “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Id. at 471.

                                             III. Analysis

        Before discussing the merits of Plaintiff’s claim, the Court must determine whether that

claim states a Bivens cause of action. Bivens provides a cause of action against individual

officers acting under color of federal law alleged to have acted unconstitutionally. Correctional

Services Corp. v. Malesko, 534 U.S. 61, 70 (2001). It does not support an action against the

United States government or its agencies. Id. Accordingly, Plaintiff fails to state a cause of

action against the United States of America.

        In order to state a plausible Bivens claim against Merlak and Ferguson, Plaintiff must

allege facts suggesting Merlak and Ferguson were personally involved in the claimed deprivation

of his constitutional rights. See Nwaebo v. Hawk-Sawyer, 83 F. App’x. 85, 86 (6th Cir. 2003)

(citing Rizzo v. Goode, 423 U.S. 362, 373-77 (1976)). Plaintiff alleges that Warden Merlak was

“legally responsible for the overall operation of every department within [FCI Elkton.]” See ECF

No. 1 at ¶¶ 7, 64. Similarly, Plaintiff asserts that Ferguson, as the Food Administrator, is legally

responsible for the operation of the food service department at FCI Elkton. ECF No. 1 at ¶¶ 8,

64. But, Plaintiff does not claim that any conduct was personally undertaken by either Merlak or

Ferguson that allegedly violated his rights under the Eighth Amendment. Neither Merlak nor

                                                    4
(4:19CV0528)

Ferguson can be liable under Bivens on a theory of respondeat superior. See Johnson v. U.S.

Bureau of Prison, No. 4:12CV2802, 2013 WL 1819227, at *4 (N.D. Ohio April 29, 2013)

(Pearson, J.) (citing Okoro v. Scibana, 63 F. App’x 182, 184 (6th Cir. 2003)); Jones v. City of

Memphis, Tenn., 586 F.2d 622, 625 (6th Cir. 1978) (“the theory of [r]espondeat superior [is]

fundamentally inconsistent with the import of Bivens” (quotation marks and citation omitted)).

Accordingly, Plaintiff fails to state a plausible claim for relief against Merlak and Ferguson, and

they must be dismissed from this action.

       Even if Plaintiff were able to allege conduct personally undertaken by Merlak or

Ferguson with respect to his claim of inadequate nutrition, his claim would nevertheless be

subject to dismissal. The United States Supreme Court has made it clear that federal courts

should refrain from extending a Bivens remedy outside of the three specific contexts in which it

has already been applied, absent the presence of special factors which are not present here. See

Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). The Constitution does not directly provide for a

damages remedy for alleged constitutional violations. While Congress provided a damages

remedy for plaintiffs whose constitutional rights were violated by state officials through 42

U.S.C. § 1983, they did not provide such an expansive corresponding remedy for constitutional

violations by federal officials. But in Bivens, the Supreme Court recognized an implied damages

action to compensate persons injured by federal officers who violated the Fourth Amendment’s

prohibition against unreasonable searches and seizures. Since then, the Court allowed a Bivens

remedy only in two other contexts: (1) in a Fifth Amendment gender-discrimination case, Davis

v. Passman, 442 U.S. 228 (1979), and (2) in an Eighth Amendment cruel and unusual

punishment clause case, Carlson v. Green, 446 U.S. 14 (1980). Beyond these three contexts, the

                                                 5
(4:19CV0528)

Supreme Court has not approved of an implied damages remedy under the Constitution itself.

Ziglar, 137 S. Ct. at 1855.

       In Carlson, the Supreme Court permitted a Bivens action arising under the Eighth

Amendment for deliberate indifference to a federal prisoner’s serious medical needs in failing to

treat the prisoner’s asthma. Here, Plaintiff asserts an Eighth Amendment cruel and unusual

punishment claim related to adequate nutrition. Plaintiff claims he is only receiving

approximately 2000 calories per day, is hungry after meals, and his weight is 160 pounds or less.

Plaintiff does not allege, however, that he is medically underweight for his height or that meals

consisting of approximately 2000 calories per day have resulted in a serious medical need to

which Defendants are deliberately indifferent.

       The Supreme Court has not extended a Bivens remedy under the Eighth Amendment in

the context that Plaintiff asserts here and this Court declines to do so. Ziglar, 137 S. Ct. at 1859-

60 (when a different constitutional right is at issue from previous Bivens cases decided by the

Supreme Court, then the context is new). Indeed, another court considering an Eighth

Amendment Bivens claim concerning adequate nutrition also determined that such a claim

represents a “new context” and declined to extend a Bivens remedy. Lovett v. Ruda, No.

17-CV-02010-PAB-KLM, 2018 WL 4659111, at *8 (D. Colo. Sept. 28, 2018) (“[T]he Court

finds that the magistrate judge correctly applied Ziglar, 137 S. Ct. at 1854, in finding that

plaintiff’s Eighth Amendment claim based on the deprivation of adequate nutrition constitutes a

‘new context’ for purposes of determining whether to imply a Bivens remedy.”), appeal dism’d,

No. 18-1413, 2018 WL 8058575 (10th Cir. Dec. 11, 2018); see also Hanson v. United States,

No. 18-17-DLB, 2018 WL 5046067, at *2 (E.D. Ky. Oct. 17, 2018) (citing Carlson, supra;

                                                  6
(4:19CV0528)

Ziglar, supra) (dismissing and declining to extend Bivens when plaintiff alleged an Eighth

Amendment violation related to prison bathroom access), appeal dism’d, No. 18-6173, 2018 WL

7220935 (6th Cir. Dec. 28, 2018); Pauley on behalf of Asatru/Odinist Faith Cmty. v. Samuels,

No. 1:15-CV-158, 2019 WL 4600195, at *10 (W.D. Pa. Sept. 23, 2019) (citing Karkalas v.

Marks, No. 19-948, 2019 WL 3492232, at *7 (E.D. Pa. July 31, 2019); Hanson, 2018 WL

5046067, at *3) (Bivens claim at issue in Carlson was based on an alleged violation of the Eighth

Amendment for failure to provide adequate medical care, not conditions of confinement).

       Because Plaintiff has failed to state a cognizable Bivens claim, this action must be

dismissed.

                                         IV. Conclusion

       For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this

decision could not be taken in good faith.



       IT IS SO ORDERED.


 December 23, 2019                             /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                7
